Case 1:18-cv-01810-RGA Document 117 Filed 05/12/20 Page 1 of 14 PageID #: 1857



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 XMTT, INC.,
                                 Plaintiff,

                v.
                                                Civil Action No. 18-cv-1810-RGA
 INTEL CORPORATION,

                                 Defendant.



                                    MEMORANDUM OPINION

Brian E. Farnan, Michael J. Farnan, FARNAN LLP, Wilmington, DE; Morgan Chu, Ben
Hattenbach (argued), Anthony Rowles (argued), Conor Tucker, IRELL & MANELLA LLP, Los
Angeles, CA;

       Attorneys for Plaintiff


Jack B. Blumenfeld, Jeremy A. Tigan, MORRIS, NICHOLS, ARSHT & TUNNELL LLP,
Wilmington, DE; Paul A. Bondor (argued), Laurie N. Stempler (argued), Jeffrey S. Seddon,
Michael Wueste, Priyanka R. Dev, Thomas J. Derbish, DESMARAIS LLP, New York, NY;
       Attorneys for Defendant




May 12, 2020
Case 1:18-cv-01810-RGA Document 117 Filed 05/12/20 Page 2 of 14 PageID #: 1858



/s/ Richard G. Andrews
 ANDREWS, U.S. DISTRICT JUDGE:

       Before the Court is the issue of claim construction of multiple terms in U.S. Patent Nos.

7,707,388 (“the ’388 patent”) and 8,145,879 (“the ’879 patent”). The Court has considered the

Parties’ Joint Claim Construction Brief. (D.I. 79). The Court heard oral argument by

videoconference on April 30, 2020. (D.I. 114).

I.     BACKGROUND

       Plaintiff filed this action on November 16, 2018, alleging infringement of the ’388 and

’879 patents. (D.I. 1). The asserted patents are directed to a “computer memory architecture for

hybrid serial and parallel computing systems.” (D.I. 79 at 3; see ʼ388 patent at 1:25-27).

II.    LEGAL STANDARD

       “It is a bedrock principle of patent law that the claims of a patent define the invention to

which the patentee is entitled the right to exclude.” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (internal quotation marks omitted). “‘[T]here is no magic formula or

catechism for conducting claim construction.’ Instead, the court is free to attach the appropriate

weight to appropriate sources ‘in light of the statutes and policies that inform patent law.’”

SoftView LLC v. Apple Inc., 2013 WL 4758195, at *1 (D. Del. Sept. 4, 2013) (quoting Phillips,

415 F.3d at 1324) (alteration in original). When construing patent claims, a court considers the

literal language of the claim, the patent specification, and the prosecution history. Markman v.

Westview Instruments, Inc., 52 F.3d 967, 977–80 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370

(1996). Of these sources, “the specification is always highly relevant to the claim construction

analysis. Usually, it is dispositive; it is the single best guide to the meaning of a disputed term.”

Phillips, 415 F.3d at 1315 (internal quotation marks omitted).




                                                  1
Case 1:18-cv-01810-RGA Document 117 Filed 05/12/20 Page 3 of 14 PageID #: 1859



        “[T]he words of a claim are generally given their ordinary and customary meaning. . . .

[Which is] the meaning that the term would have to a person of ordinary skill in the art in

question at the time of the invention, i.e., as of the effective filing date of the patent application.”

Id. at 1312–13 (citations and internal quotation marks omitted). “[T]he ordinary meaning of a

claim term is its meaning to [an] ordinary artisan after reading the entire patent.” Id. at 1321

(internal quotation marks omitted). “In some cases, the ordinary meaning of claim language as

understood by a person of skill in the art may be readily apparent even to lay judges, and claim

construction in such cases involves little more than the application of the widely accepted

meaning of commonly understood words.” Id. at 1314.

        When a court relies solely upon the intrinsic evidence—the patent claims, the

specification, and the prosecution history—the court’s construction is a determination of law.

See Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015). The court may also

make factual findings based upon consideration of extrinsic evidence, which “consists of all

evidence external to the patent and prosecution history, including expert and inventor testimony,

dictionaries, and learned treatises.” Phillips, 415 F.3d at 1317–19 (internal quotation marks

omitted). Extrinsic evidence may assist the court in understanding the underlying technology,

the meaning of terms to one skilled in the art, and how the invention works. Id. Extrinsic

evidence, however, is less reliable and less useful in claim construction than the patent and its

prosecution history. Id.

        “A claim construction is persuasive, not because it follows a certain rule, but because it

defines terms in the context of the whole patent.” Renishaw PLC v. Marposs Societa’ per

Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998). It follows that “a claim interpretation that would




                                                   2
Case 1:18-cv-01810-RGA Document 117 Filed 05/12/20 Page 4 of 14 PageID #: 1860



exclude the inventor’s device is rarely the correct interpretation.” Osram GMBH v. Int’l Trade

Comm’n, 505 F.3d 1351, 1358 (Fed. Cir. 2007) (citation and internal quotation marks omitted).

III.   CONSTRUCTION OF DISPUTED TERMS

1.     “prior to a transition from a serial processing mode to a parallel processing mode”

       a.      Plaintiff’s proposed construction: “before a point in time when the plurality of
               parallel processors begin processing the software instructions in the software
               program from the serial processor and execute instructions in the software
               program in parallel”

       b.      Defendant’s proposed construction: “before the point in time when the plurality
               of parallel processors take over processing the software instructions in the
               software program from the serial processor and execute instructions in the
               software program in parallel”

       c.      Court’s construction: “before the point in time when the plurality of parallel
               processors take over processing the software instructions in the software program
               from the serial processor and execute instructions in the software program in
               parallel”

       Before the April 30, 2020 Markman hearing, Plaintiff agreed to Defendant’s construction

for this term. (D.I. 84). Thus, I construe “prior to a transition from a serial processing mode to a

parallel processing mode” to mean “before the point in time when the plurality of parallel

processors take over processing the software instructions in the software program from the serial

processor and execute instructions in the software program in parallel.”

2.     “plurality of partitioned memory modules”
3.     “plurality of shared memory modules”

       a.      Plaintiff’s proposed constructions:
               Term 2: “multiple memory modules each subdivided into multiple sub-units”
               Term 3: “multiple memory modules that are shared by multiple processors”

       b.      Defendant’s proposed construction:
               Both terms: “a plurality of memory modules shared across all parallel processors
               wherein each logical address resides in only one memory module”

       c.      Court’s constructions:
               Term 2: “multiple memory modules each subdivided into multiple sub-units”
               Term 3: “multiple memory modules that are shared by multiple processors”
                                                 3
Case 1:18-cv-01810-RGA Document 117 Filed 05/12/20 Page 5 of 14 PageID #: 1861




          The asserted claims of the ’388 patent include the language “plurality of partitioned

memory modules.” 1 The asserted claims of the ’879 patent contain similar but different

language: “plurality of shared memory modules.” 2 Defendant argues that these two terms “are

used interchangeably” and should have the same construction because they “mean the same thing

in the context of the patents-in-suit.” (D.I. 79 at 26-27). Defendant asserts that “the claim

language demonstrates that ‘partitioned’ and ‘shared’ memory modules are just two different

names for the same structure, performing the same claimed functions.” (Id. at 28). Defendant

continues that the specifications of the ’388 and ’879 patents also indicate that the terms refer to

the same structure. (Id. at 29).

          Defendant relies on several Federal Circuit cases to support its assertion that the different

terms have the same meaning. (See id. at 27-28, 30, 45). For example, Defendant cites to

Curtiss-Wright Flow Control Corp. v. Velan, Inc., 438 F.3d 1374, 1380-81 (Fed. Cir. 2006),

Hormone Research Foundation, Inc. v. Genentech, Inc., 904 F.2d 1558, 1567 n.15 (Fed. Cir.

1990), and Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1238 (Fed. Cir. 2016) to show that the

Federal Circuit has found different terminology from different claims of the same patent to

properly define the same subject matter. (D.I. 79 at 27-28). These cases, however, are

inapposite because, in the instant case, the two terms are not used in the claims of the same

patent. Instead, the claims of one patent use one of the terms, and the claims of the other patent

use the other term. The claims of neither patent use both terms.

          Defendant also points to Wasica Finance GmbH v. Continental Automotive Systems, Inc.,

853 F.3d 1272, 1282 (Fed. Cir. 2017) and Edwards Lifesciences LLC v. Cook Inc., 582 F.3d



1
    ’388 Patent, Claims 1, 4, 12, 13, 18, 19, 20, 32, 33, 38. (D.I. 79 at 21).
2
    ’879 Patent, Claims 1, 2, 4, 7, 13, 14, 19, 20, 21, 23, 30, 31, 32, 34, 37. (D.I. 79 at 21).
                                                     4
Case 1:18-cv-01810-RGA Document 117 Filed 05/12/20 Page 6 of 14 PageID #: 1862



1322, 1329 (Fed. Cir. 2009) to support the notion that two different terms can properly be

construed to have the same meaning when used interchangeably throughout the specification and

claims of a patent. (D.I. 79 at 30, 45). This is not the situation in the instant case. The

specification of the ’879 patent does recite both “partitioned memory module” and “shared

memory module,” but the two are never “conflate[d]” in the same sentence as terms at issue as in

Wasica. 853 F.3d at 1282 n.6. Furthermore, there is nothing in the specification of the ’879

patent to suggest that the patentee was acting as a lexicographer and used “partitioned” and

“shared” memory modules in a way that was “akin to a definition equating the two.” Edwards

Lifesciences, 582 F.3d at 1329. Despite Defendant’s efforts to show that the patents contemplate

“partitioned” and “shared” memory modules to mean the same thing, I do not think that the

patents do.

       “Partitioned memory modules” is only recited in the claims of the ’388 patent, not those

of the ’879 patent. “Shared memory modules” is only recited in the claims of the ’879 patent,

not those of the ’388 patent. Plaintiff thus argues that the two terms should be construed

separately. (D.I. 79 at 21 n.5). I agree.

       Plaintiff asserts that a person of ordinary skill in the art at the time of the invention 3

would have understood that “‘partitioned’ memory modules are modules that have been

subdivided into smaller sub-units.” (Id. at 22). Plaintiff arrives at this understanding from two

dictionary definitions. The Modern Dictionary of Electronics (1999) defines “partitioning” as,

“In a computer, subdividing a large block into a smaller, more conveniently handled subunits.”

(D.I. 80, Ex. 3 at JA 37). Similarly, the McGraw-Hill Dictionary of Computing &



3
 Both the ’388 and ’879 patent claim priority to a provisional patent application filed on
November 29, 2005. This date is therefore the relevant date for determining what a person of
ordinary skill in the art would have known at the time of the invention.
                                                   5
Case 1:18-cv-01810-RGA Document 117 Filed 05/12/20 Page 7 of 14 PageID #: 1863



Communications (2003) defines “partition” as, “One of a number of fixed portions into which a

computer memory is divided in certain multiprogramming systems.” (Id., Ex. 4 at JA 41). Thus,

Plaintiff contends that “partitioned memory modules” should mean “multiple memory modules

each subdivided into multiple sub-units.” (D.I. 79 at 21).

       Separately, Plaintiff argues that a person of ordinary skill in the art in 2005 would have

understood “shared memory” in the ’879 patent to mean “memory that is shared by more than

one processor.” (Id. at 24). Plaintiff relies on the Wiley Electrical and Electronics Engineering

Dictionary (2004), which defines “shared memory” as, “Memory, such as RAM, which can be

accessed by two or more resources, programs, systems, terminals, users, or the like.” (D.I. 80,

Ex. 5 at JA 47). Plaintiff points out that this understanding is also reflected in the specification

of the ’879 patent, which recites that data stored in the shared memory modules “is available to

other parallel processors 12 and/or serial processor 14.” (D.I. 79 at 24; ’879 patent at 7:45-47).

Plaintiff thus proposes that “plurality of shared memory modules” is properly construed as

“multiple memory modules that are shared by multiple processors.” (D.I. 79 at 21).

       At oral argument, Defendant agreed that the term “partitioned memory” and the term

“shared memory” were each well known in the art. (D.I. 114 at 27:19-20, 28:8-12). Defendant

argued that the terms here were used in a way different from that understood by a person of

ordinary skill in the art and that the additional word “module” contributes to this difference.

(D.I. 114 at 28:13-14). To the extent that Defendant’s argument that the terms diverge from the

ordinary use because they mean the same thing as each other, I am not convinced for the reasons

previously stated. Further, Defendant has given no reason as to why the additional word

“module,” often considered a nonce word, would make a difference to the understanding of a

person of ordinary skill in the art. (See D.I. 114 at 28:15-29:9).



                                                  6
Case 1:18-cv-01810-RGA Document 117 Filed 05/12/20 Page 8 of 14 PageID #: 1864



       Defendant’s proposed construction contains the limitation requiring that “each logical

address resides in only one memory module.” (D.I. 79 at 22). Defendant argues that this

limitation should be included in the construction because the ’388 and ’879 patents “repeatedly

and consistently describe ‘partitioned’ and ‘shared’ memory modules in one way: modules that

are ‘partitioned such that each valid logical address can be found in one module.’” (Id. at 31).

Defendant asserts that the limitation therefore must be included in “the ordinary meaning of the

terms in the context of the patents-in-suit.” (Id. at 32). I disagree. The specification of each

patent only mentions this limitation as an example or a possible embodiment: “For example,

memory modules 10 may be partitioned such that each valid logical address can be found in one

module 10” (’388 patent, 4:65-66; ’879 patent, 5:5-6); “In one embodiment . . . each logical

address resides in exactly one of the parallel memory modules.” (’388 patent, 7:1-7; ’879 patent,

7:10-16). “[A]s a general rule claims of a patent are not limited to . . . examples listed within the

patent specification,” and I see no reason to diverge from this rule here. Glaxo Wellcome, Inc. v.

Andrx Pharmaceuticals, Inc., 344 F.3d 1226, 1233 (Fed. Cir. 2003).

       I therefore determine that a person of ordinary skill in the art in 2005 would understand

these two terms in the way proposed by Plaintiff. Thus, I construe “plurality of partitioned

memory modules” to mean “multiple memory modules each subdivided into multiple sub-units”

and “plurality of shared memory modules” to mean “multiple memory modules that are shared

by multiple processors.”

4.     “parallel processor . . . having . . . a read-only memory”

       a.      Plaintiff’s proposed construction: “parallel processor having a memory such that
               the parallel processor may not generally modify the data stored therein”

       b.      Defendant’s proposed construction: “memory for a parallel processor that stores
               updated data generated by the parallel processor only when the updated data is
               already available to other parallel processors and/or a serial processor”

                                                  7
Case 1:18-cv-01810-RGA Document 117 Filed 05/12/20 Page 9 of 14 PageID #: 1865




       c.      Court’s construction: “memory, in which the stored data is otherwise
               unmodifiable by a parallel processor, that stores updated data generated by the
               parallel processor only when the updated data is also stored in one or more of the
               shared memory modules so that the updated data is available to other parallel
               processors and/or serial processor”

       Defendant contends that the term to be construed should be “read-only memory.” (D.I.

79 at 49 n.15). Plaintiff wants the preceding claim language (“parallel processor . . . having

a . . .”) to be included in the construction as well. (Id.). Neither party briefed the issue and the

oral argument focused only on the construction of “read-only memory.” Thus, I will only

construe “read-only memory.”

       At the time of the invention, “read-only memory” was understood in the art to mean

memory where “data may be read but not changed or deleted.” (See D.I. 80, Ex. C, The New

IEEE Standard Dictionary of Electrical and Electronics Terms, 5th ed. (1993) at JA 204; see also

id., Ex. D, Oxford Dictionary of Computing, 4th ed. (1996) at JA 209-10; id., Ex. E, Dictionary

of Computer and Internet Terms, 6th ed. (1998) at JA 216; id., Ex. F, The Computer Desktop

Encyclopedia, 2nd ed. (1999) at JA 221). Defendant argues for a construction of “read-only

memory” in the context of the ’879 patent that diverges from the plain and ordinary meaning.

(See id. at 52). At oral argument, Plaintiff asserted that its definition was the plain and ordinary

meaning and that the technical dictionary definitions Defendant provided support that meaning.

(D.I. 114 at 60:10-61:13). But I am not convinced that a person of ordinary skill in the art would

understand the term “read-only memory” to be the construction advocated for by Plaintiff. The

technical dictionaries say otherwise. They are definitive and do not suggest the possibility that

“read-only memory” is able to be modified in certain circumstances. I therefore understand

Plaintiff’s proposed construction—that a “parallel processor may not generally modify the data




                                                  8
Case 1:18-cv-01810-RGA Document 117 Filed 05/12/20 Page 10 of 14 PageID #: 1866



 stored” in its “read-only memory”—to diverge from the plain and ordinary meaning of “read-

 only memory” where “data may be read but not changed or deleted.”

        Claim construction that departs from the plain and ordinary meaning of a term is allowed

 when the patentee has acted as his or her own lexicographer. Thorner v. Sony Computer

 Entertainment America LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012). To do so, “a patentee must

 ‘clearly set forth a definition of the disputed claim term’ other than its plain and ordinary

 meaning.” Id. (quoting CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1366 (Fed. Cir.

 2002). Explicit statements in the form of “I define ___ to mean ___” are not required, and the

 specification may define claim terms by implication where the claim meaning can be ascertained

 from it. Astrazeneca AB, Aktiebolaget Hassle, KBI-E, Inc. v. Mutual Pharmaceutical Co., 384

 F.3d 1333, 1339-40 (Fed. Cir. 2004). “When the specification explains and defines a term used

 in the claims, without ambiguity or incompleteness, there is no need to search further for the

 meaning of the term.” Multiform Desiccants, Inc. v. Medzam, Ltd., 133 F.3d 1473, 1478 (Fed.

 Cir. 1998).

        Defendant argues that nine lines of the ’879 specification explicitly define what “read-

 only memory” is within the context of the ’879 patent. (D.I. 79 at 53). These lines read:

        When a register 302 (such as local cache, register or other memory for a parallel
        processor 12) is read-only (such that the parallel processor 12 may not generally
        modify the data stored in the register 302), updated data generated by the parallel
        processor 12 may be stored in the register 302 only when the updated data is also
        stored in one or more of the shared memory modules 10 so that the updated data is
        available to other parallel processors 12 and/or serial processor 14.

 (’879 patent, 7:39-47). Plaintiff counters that only the second parenthetical—“(such that the

 parallel processor 12 may not generally modify the data stored in the register 302)”—provides

 support for the proper construction of “read-only memory” and that the rest of the excerpt is only

 an example. (D.I. 79 at 58). I disagree with Plaintiff and determine that the entire excerpt

                                                   9
Case 1:18-cv-01810-RGA Document 117 Filed 05/12/20 Page 11 of 14 PageID #: 1867



 provides the definition of “read-only memory” by implication. The patentee acted as a

 lexicographer and put a person of ordinary skill in the art on notice of that fact by including the

 second parenthetical which highlights the divergence from the plain and ordinary meaning of

 “read-only memory.” See In re Paulsen, 30 F.3d 1475, 1480 (Fed. Cir. 1994). The remaining

 lines of the excerpt clarify and complete the definition, describing the parameters of the

 patentee’s version of “read-only memory” as used in the ’879 patent.

        Plaintiff argues that the column 7 excerpt is part of a description of an embodiment and

 thus “is not intended to limit the invention.” (D.I. 79 at 51-52, 61-62). The column 7 excerpt,

 however, is not an embodiment. There is no language that indicates that the excerpt is an

 example of patentee’s read-only memory or that it is defining read-only memory only as it

 pertains to an embodiment. The lines preceding the excerpt use the phrase “may be” as a way of

 showing one possibility. (See ’879 patent, col. 7:31-36). In contrast to that tone, the column 7

 excerpt is not introduced by any words suggesting that this version of read-only memory is only

 one possibility. There is no language akin to “for example” or “in this case.” The excerpt itself

 does not contain any similar words. The excerpt recites that “updated data . . . may be stored in

 the register only when . . .” to define the singular instance where the writing of updated data to

 the memory is allowed. (’879 patent, col. 7:42-43).

        Defendant’s proposed construction abbreviates the full definition provided by the entire

 column 7 excerpt. Therefore, I construe “read-only memory” to mean “memory, in which the

 stored data is otherwise unmodifiable by a parallel processor, that stores updated data generated

 by the parallel processor only when the updated data is also stored in one or more of the shared




                                                  10
Case 1:18-cv-01810-RGA Document 117 Filed 05/12/20 Page 12 of 14 PageID #: 1868



 memory modules so that the updated data is available to other parallel processors and/or serial

 processor.” 4

 5.     “broadcast[ing] a . . . signal to the plurality of parallel processors” / “broadcast to the
        plurality of parallel processors”

        a.       Plaintiff’s proposed construction: plain and ordinary meaning

        b.       Defendant’s proposed construction: “broadcast[ing] a . . . signal to all of the
                 parallel processors” / “broadcast to all of the parallel processors”

        c.       Court’s construction: “broadcast . . . to the entire previously claimed group of
                 parallel processors”

        The briefing presented the dispute over this term to be about the meaning of the word

 “the.” At the hearing, it seemed that the argument is not about “the” at all, and not really about

 the definition of “broadcast[ing],” but instead about whether or how the parallel processors react

 to the “broadcast” of the signal.

        In the briefing, Plaintiff argues that the term should have its plain and ordinary meaning,

 which would allow for the signal to be broadcast to fewer than all of the plurality of parallel

 processors. (D.I. 79 at 68). Defendant conversely seeks to add in language to require that the

 signal is broadcast to “all of” the claimed parallel processors. (Id. at 71). The parties agree that

 the recitation of “a plurality of parallel processors” in each relevant asserted claim provides the

 antecedent basis for “the plurality of parallel processors” in the same. (Id. at 66, 71). At oral

 argument, Defendant cautioned that this consensus did not resolve the disagreement about the




 4
   I do not use the word “generally” that the patentee used because I think the only deviation from
 the plain and ordinary meaning is that given in the construction. I do not think by “generally”
 the patentee meant to indicate an open-ended and undefined deviation from the plain and
 ordinary meaning. I think the patentee was using “generally” in the same sense as one would
 say, “the general rule is . . . .” The patentee has said there is an exception to the general rule.
 Thus, the meaning the patentee sets forth for “read-only memory” is the general rule with the one
 exception.
                                                  11
Case 1:18-cv-01810-RGA Document 117 Filed 05/12/20 Page 13 of 14 PageID #: 1869



 claim scope. (D.I. 114 at 47:9-11). Defendant’s proposed construction, however, invites

 ambiguity as to the scope because it allows for the term to be understood as requiring a broadcast

 to all parallel processors in the system, rather than only those identified by the term providing the

 antecedent basis.

         As Defendant points out, the patentee designates less than all of a claimed plurality at

 many points in the patents. (See D.I. 79 at 72; ’388 patent, col. 2:42, 3:17-18, 9:11-12, 31-32,

 11:2-3, 14:18-19, 15:3-4, 20-23; ’879 patent, col. 2:48-50, 3:25-26, 9:32-33, 52-53, 11:22-23).

 For example, claim 19 of the ’388 patent has one limitation that in part recites “a plurality of

 partitioned memory modules,” followed by a limitation that in part recites “to broadcast a

 prefetching signal to the plurality of parallel processors to initiate prefetching of data from at

 least a portion of the plurality of partitioned memory modules.” This limitation contrasts the

 recitation of “the plurality of partitioned memory modules” with “a portion of the plurality of

 partitioned memory modules.” (’388 patent, col. 15:14-23). There, “the plurality” refers to more

 than “a portion of the plurality.” Similarly, as applied to the asserted claims, it would follow that

 “the plurality of parallel processors” refers to the entire plurality, not a portion of the plurality, of

 the parallel processors identified by the antecedent basis. Therefore, I construe “broadcast[ing] a

 . . . signal to the plurality of parallel processors” / “broadcast to the plurality of parallel

 processors” to mean “broadcast . . . to the entire previously claimed group of parallel

 processors.” At oral argument I noted that the arguments about construing “broadcast” or

 otherwise construing the limitation in terms of whether the plurality of parallel processors

 receive the signal was not briefed, and I indicated I would therefore not be deciding that issue.

 (D.I. 114 at 55:24-56:1).




                                                    12
Case 1:18-cv-01810-RGA Document 117 Filed 05/12/20 Page 14 of 14 PageID #: 1870



 III.   CONCLUSION

        Within five days the parties shall submit a proposed order consistent with this

 Memorandum Opinion suitable for submission to the jury.




                                                13
